Exhibit 99.4 Supplemental Operating Performance and Manufacturing Ramp Information November 11, 2010 Please Note: All data in millions of dollars except earnings per share and as noted Guidance is as of November 11, 2010 and the company assumes no responsibility to update guidance in the future. Non-GAAP to GAAP reconcilliations for each quarterly period is available in each respective quarters' earnings release and investor presentation issued concurrently which can be found by clicking the links provided below the posting of this document GAAP (in millions $ except EPS) Q3 2010 Q2 2010 Q1 2010 Q4 2009 Q3 2009 Revenue $ Gross Margin % Operating Income $ $ ) $ ) $ $ EPS (diluted) $ $ ) $ $ $ Tax rate % % -144.1
